  Case: 1:17-md-02804-DAP Doc #: 1818 Filed: 07/08/19 1 of 3. PageID #: 56625



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                          MDL No. 2804
OPIATE LITIGATION
                                                     Case No. 17-md-2804

This document relates to:                            Judge Dan Aaron Polster

County of Summit, et al. v. Purdue
Pharma L.P., et al; Case No. 1:18-

op-45090




    PLAINTIFFS’ MOTION FOR LEAVE TO FILE ITS OPPOSITION TO TEVA
 PHARMACEUTICALS INDUSTRIES LTD.’S MOTION TO DISMISS FOR LACK OF
        PERSONAL JURISDICTION, AND RELATED DECLARATIONS
                            UNDER SEAL


       Pursuant to Local Rule 5.2, Plaintiffs seek leave of Court to seal Plaintiffs’ Opposition to

Teva Pharmaceuticals Industries Ltd.’s Motion to Dismiss for Lack of Personal Jurisdiction and

related papers. Plaintiffs’ papers were filed Friday July 5, 2019, and have the following ECF

Docket Numbers, and currently should be sealed:

       •   Docket No. 1815: Opposition Brief

       •   Docket No. 1816: Declaration of Mark G. Crawford in Support of Opposition

       •   Docket No. 1817: Declaration of Alec Fahey in Support of Opposition

       Plaintiffs file this Motion and Proposed Order to ensure compliance with CMO No. 2:

Protective Order (ECF Doc. 441). Plaintiffs respectfully request the option to proceed in this

manner to preclude inadvertent disclosure of confidential information subject to CMO No. 2.


                                                1
  Case: 1:17-md-02804-DAP Doc #: 1818 Filed: 07/08/19 2 of 3. PageID #: 56626



       WHEREFORE, Plaintiffs respectfully request the Honorable Court to grant Plaintiffs’

Motion for Leave to File Its Opposition to Teva Pharmaceuticals Industries Ltd.’s Motion to

Dismiss for Lack of Personal Jurisdiction, and Related Declarations Under Seal, and to place

Docket Nos. 1815, 1816, and 1817 filed July 5, 2019 under seal.



Respectfully Submitted:

DATED: July 8, 2019                                /s/ Mark G. Crawford
                                                   Steven J. Skikos
                                                   Mark G. Crawford
                                                   P. Dylan Jensen
                                                   SKIKOS, CRAWFORD, SKIKOS & JOSEPH
                                                   LLP
                                                   One Sansome Street, Suite 2830
                                                   San Francisco, CA 94104
                                                   Tel: 415-546-7300
                                                   Fax: 415-546-7301
                                                   sskikos@skikos.com
                                                   mcrawford@skikos.com
                                                   djensen@skikos.com

                                                   Attorneys for Plaintiffs




                                               2
  Case: 1:17-md-02804-DAP Doc #: 1818 Filed: 07/08/19 3 of 3. PageID #: 56627



                                CERTIFICATE OF SERVICE

             I hereby certify that on July 8, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. Copies will be served upon counsel of record
by, and may be obtained through, the Court CM/ECF Systems.

DATED: July 5, 2019                                   /s/ Mark G. Crawford
                                                        Mark G. Crawford




                                                 3
